DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7998669. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8539713. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9027278. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9003696. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 8028469. Although the claims at issue are not the instant method is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8245439. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8443545. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8997398. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9551636. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7703238. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 7941969. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8959833. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7591101. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7611842. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7767883. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7830516. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7849632. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7877926. Although the claims at issue are not the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8071845. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8434259. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8436225. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8561346. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant system is encompassed by the conflicting claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 7-9 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Imura (US 2004/0247756).
In re claim 1, with reference to [0049], Imura discloses an automated seed sampler system, comprising: an orientation system configured to orient a seed; and a sampling station configured to receive the oriented seed from the orientation system and remove tissue from the oriented seed.
In re claim 7, with reference to Figure 4, Imura discloses the orientation system includes an actuator configured to orient the seed in a desired orientation.
In re claim 8, with reference to [0049], Imura discloses the sampling station is configured to remove the tissue from the oriented seed while leaving viability of the seed intact.
In re claim 9, with reference to [0049], Imura discloses a milling station configured to remove at least a portion of seed coat material from the oriented seed; wherein the sampling station is configured to remove the tissue from the oriented seed where the seed coat material has been removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644